       Case 5:19-cv-07154-EJD Document 1 Filed 10/30/19 Page 1 of 8




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
 9
10     Scott Johnson,                            Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: American’s With Disabilities
       MST Investments Newco, LLC, a             Act; Unruh Civil Rights Act
14     California Limited Liability
       Company;
15     C&L Ajlouni Investments LLC, a
       California Limited Liability
16     Company;
       Mariscos Costa Alegre LLC, a
17     California Limited Liability
       Company; and Does 1-10,
18               Defendants.
19
20         Plaintiff Scott Johnson complains of MST Investments Newco, LLC, a
21   California Limited Liability Company; C&L Ajlouni Investments LLC, a
22   California Limited Liability Company; Mariscos Costa Alegre LLC, a
23   California Limited Liability Company; and Does 1-10 (“Defendants”), and
24   alleges as follows:
25
26     PARTIES:
27     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
28   level C-5 quadriplegic. He cannot walk and also has significant manual


                                            1

     Complaint
       Case 5:19-cv-07154-EJD Document 1 Filed 10/30/19 Page 2 of 8




 1   dexterity impairments. He uses a wheelchair for mobility and has a specially
 2   equipped van.
 3     2. Defendants MST Investments Newco, LLC and C&L Ajlouni
 4   Investments LLC owned the real property located at or about 855 N. 13th
 5   Street, San Jose, California, between October 2018 and May 2019.
 6     3. Defendants MST Investments Newco, LLC and C&L Ajlouni
 7   Investments LLC own the real property located at or about 855 N. 13th Street,
 8   San Jose, California, currently.
 9     4. Defendant Mariscos Costa Alegre LLC owned Mariscos Costa Alegre
10   located at or about 855 N. 13th Street, San Jose, California, between October
11   2018 and May 2019.
12     5. Defendant Mariscos Costa Alegre LLC owns Mariscos Costa Alegre
13   (“Restaurant”) located at or about 855 N. 13th Street, San Jose, California,
14   currently.
15     6. Plaintiff does not know the true names of Defendants, their business
16   capacities, their ownership connection to the property and business, or their
17   relative responsibilities in causing the access violations herein complained of,
18   and alleges a joint venture and common enterprise by all such Defendants.
19   Plaintiff is informed and believes that each of the Defendants herein,
20   including Does 1 through 10, inclusive, is responsible in some capacity for the
21   events herein alleged, or is a necessary party for obtaining appropriate relief.
22   Plaintiff will seek leave to amend when the true names, capacities,
23   connections, and responsibilities of the Defendants and Does 1 through 10,
24   inclusive, are ascertained.
25
26     JURISDICTION & VENUE:
27     7. The Court has subject matter jurisdiction over the action pursuant to 28
28   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with


                                            2

     Complaint
       Case 5:19-cv-07154-EJD Document 1 Filed 10/30/19 Page 3 of 8




 1   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 2     8. Pursuant to supplemental jurisdiction, an attendant and related cause
 3   of action, arising from the same nucleus of operative facts and arising out of
 4   the same transactions, is also brought under California’s Unruh Civil Rights
 5   Act, which act expressly incorporates the Americans with Disabilities Act.
 6     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 7   founded on the fact that the real property which is the subject of this action is
 8   located in this district and that Plaintiff's cause of action arose in this district.
 9
10     FACTUAL ALLEGATIONS:
11     10. Plaintiff went to the Restaurant in October 2018, December 2018 and
12   May 2019 with the intention to avail himself of its goods, motivated in part to
13   determine if the defendants comply with the disability access laws.
14     11. The Restaurant is a facility open to the public, a place of public
15   accommodation, and a business establishment.
16     12. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
17   to provide accessible parking.
18     13. On information and belief the defendants currently fail to provide
19   accessible parking.
20     14. Additionally, on the dates of the plaintiff’s visits, the defendants failed
21   to provide accessible restrooms.
22     15. On information and belief the defendants currently fail to provide
23   accessible restrooms.
24     16. Moreover, on the dates of the plaintiff’s visits, the defendants failed to
25   provide accessible dining surfaces.
26     17. On information and belief the defendants currently fail to provide
27   accessible dining surfaces.
28     18. Plaintiff personally encountered these barriers.


                                               3

     Complaint
        Case 5:19-cv-07154-EJD Document 1 Filed 10/30/19 Page 4 of 8




 1     19. By failing to provide accessible facilities, the defendants denied the
 2   plaintiff full and equal access.
 3     20. The lack of accessible facilities created difficulty and discomfort for the
 4   Plaintiff.
 5     21. The defendants have failed to maintain in working and useable
 6   conditions those features required to provide ready access to persons with
 7   disabilities.
 8     22. The barriers identified above are easily removed without much
 9   difficulty or expense. They are the types of barriers identified by the
10   Department of Justice as presumably readily achievable to remove and, in fact,
11   these barriers are readily achievable to remove. Moreover, there are numerous
12   alternative accommodations that could be made to provide a greater level of
13   access if complete removal were not achievable.
14     23. Plaintiff will return to the Restaurant to avail himself of its goods and to
15   determine compliance with the disability access laws once it is represented to
16   him that the Restaurant and its facilities are accessible. Plaintiff is currently
17   deterred from doing so because of his knowledge of the existing barriers and
18   his uncertainty about the existence of yet other barriers on the site. If the
19   barriers are not removed, the plaintiff will face unlawful and discriminatory
20   barriers again.
21     24. Given the obvious and blatant nature of the barriers and violations
22   alleged herein, the plaintiff alleges, on information and belief, that there are
23   other violations and barriers on the site that relate to his disability. Plaintiff will
24   amend the complaint, to provide proper notice regarding the scope of this
25   lawsuit, once he conducts a site inspection. However, please be on notice that
26   the plaintiff seeks to have all barriers related to his disability remedied. See
27   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
28   encounters one barrier at a site, he can sue to have all barriers that relate to his


                                               4

     Complaint
       Case 5:19-cv-07154-EJD Document 1 Filed 10/30/19 Page 5 of 8




 1   disability removed regardless of whether he personally encountered them).
 2
 3   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 4   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 5   Defendants.) (42 U.S.C. section 12101, et seq.)
 6     25. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 7   again herein, the allegations contained in all prior paragraphs of this
 8   complaint.
 9     26. Under the ADA, it is an act of discrimination to fail to ensure that the
10   privileges, advantages, accommodations, facilities, goods and services of any
11   place of public accommodation is offered on a full and equal basis by anyone
12   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
13   § 12182(a). Discrimination is defined, inter alia, as follows:
14            a. A failure to make reasonable modifications in policies, practices,
15                or procedures, when such modifications are necessary to afford
16                goods,    services,    facilities,   privileges,    advantages,   or
17                accommodations to individuals with disabilities, unless the
18                accommodation would work a fundamental alteration of those
19                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
20            b. A failure to remove architectural barriers where such removal is
21                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
22                defined by reference to the ADA Standards.
23            c. A failure to make alterations in such a manner that, to the
24                maximum extent feasible, the altered portions of the facility are
25                readily accessible to and usable by individuals with disabilities,
26                including individuals who use wheelchairs or to ensure that, to the
27                maximum extent feasible, the path of travel to the altered area and
28                the bathrooms, telephones, and drinking fountains serving the


                                             5

     Complaint
       Case 5:19-cv-07154-EJD Document 1 Filed 10/30/19 Page 6 of 8




 1                altered area, are readily accessible to and usable by individuals
 2                with disabilities. 42 U.S.C. § 12183(a)(2).
 3     27. When a business provides parking for its customers, it must provide
 4   accessible parking.
 5     28. Here, accessible parking has not been provided.
 6     29. When a business provides facilities such as restrooms, it must provide
 7   accessible restrooms.
 8     30. Here, accessible restrooms have not been provided.
 9     31. When a business provides facilities such as dining surface, it must
10   provide accessible dining surfaces.
11     32. Here, accessible dining surfaces have not been provided.
12     33. The Safe Harbor provisions of the 2010 Standards are not applicable
13   here because the conditions challenged in this lawsuit do not comply with the
14   1991 Standards.
15     34. A public accommodation must maintain in operable working condition
16   those features of its facilities and equipment that are required to be readily
17   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
18     35. Here, the failure to ensure that the accessible facilities were available
19   and ready to be used by the plaintiff is a violation of the law.
20
21   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
22   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
23   Code § 51-53.)
24     36. Plaintiff repleads and incorporates by reference, as if fully set forth
25   again herein, the allegations contained in all prior paragraphs of this
26   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
27   that persons with disabilities are entitled to full and equal accommodations,
28   advantages, facilities, privileges, or services in all business establishment of


                                             6

     Complaint
        Case 5:19-cv-07154-EJD Document 1 Filed 10/30/19 Page 7 of 8




 1   every kind whatsoever within the jurisdiction of the State of California. Cal.
 2   Civ. Code §51(b).
 3      37. The Unruh Act provides that a violation of the ADA is a violation of the
 4   Unruh Act. Cal. Civ. Code, § 51(f).
 5      38. Defendants’ acts and omissions, as herein alleged, have violated the
 6   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 7   rights to full and equal use of the accommodations, advantages, facilities,
 8   privileges, or services offered.
 9      39. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
10   discomfort or embarrassment for the plaintiff, the defendants are also each
11   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
12   (c).)
13      40. Although the plaintiff was markedly frustrated by facing discriminatory
14   barriers, even manifesting itself with minor and fleeting physical symptoms,
15   the plaintiff does not value this very modest physical personal injury greater
16   than the amount of the statutory damages.
17
18             PRAYER:
19             Wherefore, Plaintiff prays that this Court award damages and provide
20   relief as follows:
21           1. For injunctive relief, compelling Defendants to comply with the
22   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
23   plaintiff is not invoking section 55 of the California Civil Code and is not
24   seeking injunctive relief under the Disabled Persons Act at all.
25           2. Damages under the Unruh Civil Rights Act, which provides for actual
26   damages and a statutory minimum of $4,000 for each offense.
27
28


                                              7

     Complaint
       Case 5:19-cv-07154-EJD Document 1 Filed 10/30/19 Page 8 of 8




 1      3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 2   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 3
 4   Dated: October 25, 2019         CENTER FOR DISABILITY ACCESS
 5
                                     By:
 6
                                     ____________________________________
 7
                                            Amanda Seabock, Esq.
 8                                          Attorney for plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           8

     Complaint
